Opinión concurrente del
Juez Asociado Sr. Marrero
en la cual concurre el Juez Asociado Sr. Negrón Fernández.
Concurro en la opinión del Tribunal. Discrepo, sin embargo, de sus razonamientos por los motivos que paso a ex-poner en seguida:
*69Conforme se indica en la opinión de la mayoría, hay una fundamental discrepancia en el criterio jurisprudencial con relación a la norma de prueba que debe regir los casos en que el acusado descansa .en la defensa de locura.
La regla — originada en Inglaterra — que rige tanto en California como en unos veinte estados de la Unión Americana, es al efecto de que probados por el ministerio público los he-chos en que funda su acusación, corresponde al acusado, si descansa en la defensa de locura, ofrecer prueba para esta-blecer, por una preponderancia de la evidencia, dicha defensa. Leland v. Oregon, 343 U.S. 790, 798, 96 L.Ed. 1302; People v. Willard, (Cal.), 89 Pac. 124; People v. Chamberlain, (Cal.), 60 P.2d 299; People v. French, (Cal.), 87 P.2d 1014, 1021; People v. Sloper, (Cal.), 244 Pac. 362; People v. Williams, (Cal.), 194 Pac. 1019; People v. Hickman, (Cal.), 268 Pac. 909; Weihofen, Mental Disorder as a Criminal Defense, pág. 212. El ministerio público puede o no presentar entonces prueba de refutación, (véase People v. Chamberlain, supra), pero en uno u otro caso corresponde al juzgador de los hechos —jurado o tribunal — determinar si el acusado razonable-mente ha probado que al momento de la comisión del acto que se imputa, estaba loco. En ese momento el juzgador debe de-terminar, por preponderancia de prueba, (1) si tal defensa ha quedado establecida.
_ Dicha regla se funda en que la sanidad mental del acusado no es un ingrediente del delito, sino una condición previa a una actuación inteligente; una cualidad del actor, no un ele-mento del acto realizado. State v. Quigley, 26 R.I. 263, 68 Atl. 905. (2) Parte de la base de que la condición normal *70del ser humano es la del sano juicio, y que únicamente se exime de responsabilidad criminal a aquél que realiza el acto padeciendo de enajenación mental, por lo cual incumbe a éste probar ese estado, y así demostrar que los ingredientes del de-lito no podían existir en su mente al momento de su comisión.
La otra regla, que es la federal—Davis v. United States, 160 U.S. 469, 40 L.Ed. 499—es al efecto de que, correspon-diendo al ministerio público probar la culpabilidad del acu-sado fuera de toda duda razonable, a él incumbe también probar la capacidad del acusado para cometer el delito; y de que si bien el ministerio público puede, al presentar su caso, descansar en la presunción de cordura, tan pronto la defensa presenta prueba de locura dicha presunción queda destruida, debiendo cumplir entonces el ministerio público su obliga-ción de presentar prueba de cordura. En ese momento el juzgador debe determinar, según esa regla, si el ministerio público ha probado la sanidad mental del acusado fuera de toda duda razonable. Si el ministerio público no ofreciere prueba sobre cordura, siempre debe determinar, tomando en consideración tanto la presunción de sanidad mental como la prueba de locura del acusado, si éste estaba cuerdo, fuera *71de toda duda razonable, y si existiere ésta, debe darle el be-neficio de dicha duda. Véase, además, Wigmore on Evidence, Vol. IX, tercera ed., see. 2501, págs. B59 y siguientes, y suplemento de 1955, págs. 117 y 118.
Creo que la más sabia y la que más se ajusta a nuestro derecho es la primera de las reglas antes expuestas. Según ella, al acusado incumbe probar la defensa de locura con pre-ponderancia de prueba. Preponderancia de prueba es aquella prueba que al ser justipreciada por el juzgador junto a la ofrecida por la parte contraria, resulta la más convincente y la que mayores probabilidades tiene de ajustarse a la verdad, Caljic, see. 801, pág. 630; cf. Irizarry v. Trujillo, 16 D.P.R. 20. (3) Si bien se ha resuelto que preponderancia de prueba no es una frase legal y que no siéndolo no comete error per-judicial un tribunal al no definir la misma al jurado en sus instrucciones—People v. Williams, supra; Maryland Casualty Co. v. Boverie, (Texas), 37 S.W.2d 310, 312; Jones v. Durham, (Mo.), 67 S.W. 976, 977 — mi criterio es que al instruirse al jurado debe definirse esa frase, a fin de que los juzgadores de hechos tengan una idea, más o menos precisa, del alcance y significado de la misma.
*72A pesar de que el Pueblo no produjo prueba directa para destruir las declaraciones de los peritos médicos ofrecidos por la defensa con el propósito de demostrar la locura del acusado, la presunción de cordura de que habla el art. 12 del Código Penal (4) es tan fuerte que de no ser rebatida, la misma es considerada como suficiente para demostrar que el acusado se hallaba en su sano juicio al momento de cometer el delito. Weihofen, ob. cit., págs. 214 et seq. Cf. 16 So. Cal. L. Rev. 245. En Puerto Rico, tal presunción, al igual que toda otra presunción, constituye evidencia. Así lo disponen expresa-mente los arts. 96, 102 y 162 de la Ley de Evidencia (arts. 458, 464 y 524 del Código de Enjuiciamiento Civil de Puerto Rico, ed. de 1933), 32 L.P.R.A. sees. 1881, 1887 y 1679—Cf. Acevedo v. Sucn. Caballero, 9 D.P.R. 424, 430. Los arts. 96, 102 y 162, supra, disponen en lo esencial:
“(Art. 96) La evidencia indirecta es de dos clases:
“1. Inferencias; y
“2. Presunciones.”
“(Art. 102) Todas las demás presunciones serán satisfac-torias, si no fueren contradichas. Se denominan presun-ciones disputables y pueden controvertirse mediante otra evidencia. . . .”
“(Art. 162) ... El tribunal o jurado no está obligado a decidir de conformidad con las declaraciones de cualquier número de testigos, que no llevaren a su ánimo la convicción, contra un número menor o una 'presunción u otra evidencia que le convenciere.” (Bastardillas nuestras.)
Así también se ha resuelto en innumerables casos por el Tribunal Supremo de California interpretando los arts. 1957, 1963 y 2061 del Código de Enjuiciamiento Civil de dicho es-tado, que son idénticos a los nuestros antes citados. People v. Chamberlain, supra; Smellie v. Southern Pac. Co., 299 *73Pac. 529; Mar Shee v. Maryland Assur. Corp., 210 Pac. 269, y casos en ellos citados. (5)
Las declaraciones de los peritos sobre la insanidad mental del acusado han de ser aquilatadas por los señores del jurado teniendo presente esa presunción, no siendo tales declaracio-nes obligatorias para éstos. Pueblo v. Dones, 56 D.P.R. 211, 222; People v. Willard, supra; People v. Denningham, (Cal.), 185 P.2d 614; People v. Gilberg, (Cal.) 240 Pac. 1001; People v. Darling, (Cal.), 237 P.2d 691. La norma seguida en casos de esta naturaleza siempre ha sido si al momento de cometer el delito el acusado tenía capacidad para distinguir entre el bien y el mal. Leland v. Oregon, supra; People v. Sloper, supra. (6)
En sus extensas instrucciones al jurado el tribunal mani-festó, como se ha visto, entre otras cosas que: “los hechos alegados por el fiscal han de probarse fuera de toda duda razonable, los alegados por la defensa en este caso específico han de ser probados con una preponderancia de la prueba;. . . El acusado ha alegado que él si bien dió muerte a la persona *74a que se refiere la acusación e intentó contra la vida de otro ser humano, él no es culpable, porque al realizar esos hechos lo hizo estando incapacitado mentalmente, o sea, que él es ino-cente porque no distinguía entre el bien y el mal al realizar esos hechos, y era demente. La ley exime de responsabilidad criminal a los locos, dementes, lunáticos e idiotas, a una persona que está enferma mentalmente, que no sabe lo que está haciendo cuando comete un acto delictivo1, que no puede dis-tinguir si ese acto es bueno o malo; y la ley lo considera exento de responsabilidad y por tanto es el deber del jurado si entiende que el acusado estaba en esas condiciones en el momento de cometer esos hechos, declararlo no culpable. O sea, todas las personas son capaces de cometer delitos, excepto los idiotas, lunáticos o locos. Los señores del jurado juz-garán si se han probado esas circunstancias que demuestren que el acusado estuvo loco en el acto en que se cometió el de-lito, que estuvo loco en el momento de cometer esos hechos. ... es una defensa a la que se recurre a veces sin justifica-ción, en casos en que se ofrece prueba tan completa que hace infructuosa la presentación de cualquier prueba u otra clase de defensa; pero tampoco debe ser considerada como una de-fensa artificiosa y engañosa; y “ésa (la de locura) es una defensa real cuando se prueba fuera de toda duda por una preponderancia de la prueba, que el acusado estaba pade-ciendo de una enfermedad mental que lo incapacitaba en el momento de cometer los actos por los que se le acusa.” (Bas-tardillas nuestras.)
Cuando el tribunal finalizó de dar sus instrucciones la de-fensa manifestó: “una excepción en todas y cada una de las instrucciones y especialmente las instrucciones que se refie-ren a los grados del delito y la separación de veredictos en relación con los delitos imputádosle.” En ningún momento la defensa solicitó que se dieran instrucciones específicas so-bre determinado extremo o que se corrigieran las instruc-ciones ya dadas. Este Tribunal ha resuelto repetidamente *75que una excepción general a las instrucciones no protege nin-gún supuesto error en apelación, y que es menester anotarse .excepciones específicas.(7) Véanse Pueblo v. Rodríguez, 70 D.P.R. 23; Pueblo v. Piazza, 60 D.P.R. 575, 585; Pueblo v. Mediavilla, 54 D.P.R. 565; Pueblo v. Cardona, 50 D.P.R. 108, 112; Pueblo v. Quirós, 48 D.P.R. 962, 966; Pueblo v. Mercado, 46 D.P.R. 152, 157; Pueblo v. Varela, 42 D.P.R. 823; y la opinión per curiam dictada en Pueblo v. Ayala Martínez en 27 de diciembre de 1954 y la de Pueblo v. Vélez, 77 D.P.R. 817; así como United States v. Daily, 139 F.2d 7, 9; Du Vall v. United States, 82 F.2d 382, 383 (certiorari de-negado en 298 U.S. 667); Huffman v. State, 259 S.W.2d 509, 510; Garver v. State, 258 S.W.2d 812, 816; Commonwealth v. Ransom, 82 A.2d 547, 551. Mas también ha re-suelto en reiteradas ocasiones que no obstante el hecho de no haberse tomado por el acusado excepciones específicas a las instrucciones dadas al jurado, el Tribunal puede conocer en apelación de errores fundamentales cometidos por el tribunal sentenciador al trasmitir las mismas. Pueblo v. Rodríguez, supra; Pueblo v. Belardo, 50 D.P.R. 512, 519; Pueblo v. Cardona, 50 D.P.R. 108; Pueblo v. Hernández, 49 D.P.R. 419; Pueblo v. Benitez, 47 D.P.R. 78; Pueblo v. Maldonado, 45 D.P.R. 417; Pueblo v. Ramírez de Arellano, 25 D.P.R. 263. (8) Al así proceder lo ha hecho de conformidad con la Ley de 30 de mayo de 1904, que aparece inserta a continuación del art. 362 del Código de Enjuiciamiento Criminal, ed. de 1935, cuyo artículo primero reza así:
“Siempre que resultare de los autos, en alguna causa criminal apelada a la Corte Supremá, que cualquier requisito legal *76haya sido desatendido por el tribunal sentenciador, no se anu-lará la sentencia a menos que el error que de los autos resultare, tendiere a perjudicar los derechos de cualquiera de las partes, y se hubiere interpuesto la debida excepción en el tribunal sen-tenciador; Disponiéndose, sin embargo, que el tribunal de apelación podrá conocer de errores fundamentales que apare-cieren en los autos, aun cuando no se hubiere interpuesto obje-ción a ellos, y fallar sobre los mismos con arreglo al derecho que de los hechos se desprendiere.” (Bastardillas nuestras.)
El tribunal sentenciador, como se ha visto, originalmente trasmitió una instrucción en el sentido de que “los hechos alegados por la defensa en este caso específico, han de ser probados con una preponderancia de la prueba.” Si nada más hubiera dicho sobre la forma en que ha de probarse la defensa de locura, nada habría que objetar a la instrucción. Empero, posteriormente el tribunal manifestó que la de lo-cura “es una defensa real cuando se prueba fuera de toda duda por una preponderancia de la prueba.” La adición de las palabras “fuera de toda duda” hizo que la instrucción re-sultara completamente equivocada, por cuanto desvirtuó el concepto correctamente expresado anteriormente sobre pre-ponderancia de prueba. 14 Cal.Jur.2d, pág. 255. Por ser la última instrucción dada al respecto y por ser la que más fresca estaba en la mente de los señores del jurado, ella po-siblemente indujo a éstos a creer que en verdad el acusado tenía que probar su defensa de locura “fuera de toda duda.” Aunque el acusado sólo se anotó excepciones generales a las instrucciones y aunque discrepo del razonamiento de la opi-nión del tribunal respecto a la forma en que debe probarse la defensa de locura, el error así cometido es tan fundamental que convengo en que lo procedente es revocar las sentencias apeladas y ordenar la celebración de un nuevo juicio.

 Oregon se aparta de esa regla, siendo el único estado de la unión americana que exige que la defensa de locura sea probada por el acusado más allá de toda duda razonable. Leland v. Oregon, 343 U.S. 790, 798.


 En State v. Quigley, 26 R.I. 263, 58 Atl. 905, se dice en el curso de la opinión:
“La regla inglesa sugiere que la cuestión de culpabilidad y la cuestión de locura levantan dos controversias distintas y que si bien ambas pueden estar envueltas en el veredicto final que se rinda, el peso de probar cada una de esas cuestiones recae sobre los hombros de distintas personas. La *70manifestación más completa y más convincente del argumento en apoyo de esta regla que hemos podido hallar está contenida en la opinión emi-tida por el Juez Danforth en el caso de State v. Lawrence, 57 Me. 574, 581. La llamada regla americana sostiene que en una causa criminal sólo existe una controversia y que a través de todo el juicio al estado incumbe probar no sólo el acto criminal sino también la capacidad del acusado para cometerlo fuera de toda duda razonable.
“Creemos que la primera de estas posiciones es la más lógica. La sanidad mental del acusado no es un ingrediente del delito, es una condi-ción previa a una actuación inteligente, ya sea ésta benévola o nefaria. Es una cualidad del actor, mas no un elemento del acto realizado. In-cumbe al ministerio público probar la comisión del acto, y de la prueba que ofrezca con sus circunstancias, sostener la inferencia de malicia y de aquellas emociones que el delito específico puede comprender. Sin embargo, la sanidad mental del acusado no es una de esas inferencias. Es un hecho preexistente que puede considerarse implícito tanto en derecho como en la experiencia general. . . Se ha argüido que la intención criminal, la ma-licia y la premeditación son hechos a ser probados por el estado; que aquéllas no pueden existir en un loco; y por tanto, que la sanidad mental del acusado debe ser probada por el ministerio público. Empero éstos son *71hechos relacionados con el estado mental y con la actuación del acusado, que sólo pueden ser probados mediante inferencias de hechos, circunstan-cias y actos materiales. Por tanto, incumbe al ministerio público probar aquellos hechos, circunstancias y actos materiales que compelerían al jurado a-inferir la culpabilidad de una persona cuerda; ahí termina la obliga-ción del estado. En casos de asesinato el ministerio público debe esta-blecer el hecho de la muerte, y bien mediante inferencia o prueba adicional, la malicia y la premeditación. Si estos ing-redientes del delito no pueden existir sin una mente cuerda ésta se presume. Todos los ingredientes del delito deben ser probados, y estamos de acuerdo en que en cuanto a éstos el peso de probarlos nunca cambia. Pero al estado nunca le incumbe probar la sanidad mental del acusado. La alegación de no culpable por sí sola no suscita la cuestión de la sanidad mental del acusado. Todos están de acuerdo en que esta cuestión debe ser planteada por él en otra forma, bien mediante alegación especial o por lo menos ofreciendo prueba al efecto, lo que equivale a confesar la comisión del delito y a sostener que no obstante tal confesión no se es culpable de su comisión (confession and avoidance)


 Para definiciones adicionales de la frase “preponderancia de prueba” véase 33 Words & Phrases, edición permanente, págs. 389, 392 y siguientes.


 El art. 12 del Código Penal, 33 L.P.R.A. see. 33, dispone en parte que “se reputan de sano juicio todos los que no sean idiotas, lunáticos o locos.”


 En People v. Chamberlain, 60 P.2d 299, 300, el Tribunal Supremo de California se expresó así:
“Ningún testigo declaró que el acusado estaba cuerdo al momento de cometer el delito. El ministerio público sometió su caso sin ofrecer prueba de clase alguna para refutar el caso del acusado sobre la cuestión de sanidad mental. Descansó enteramente en la presunción legal de que se presume que toda persona es cuerda, y en la evidencia, de haberla, ten-diente a demostrar la cordura del acusado aducida al repreguntarse a los testigos de la defensa, incluyendo al propio acusado que declaró en su beneficio.
“. . .Desde hace mucho tiempo, ha sido la ley establecida en este estado que una presunción constituye evidencia y puede en ciertos casos contra-rrestar evidencia afirmativa aducida en su contra.”
El caso de Quiñones Carrasquillo v. Quiñones, 42 D.P.R. 307, 312, a mi juicio debe ser expresamente revocado, en tanto en cuanto puede inter-pretarse como que resuelve lo contrario en materia de presunciones.


 El apelante también sostiene que el tribunal sentenciador “erró al instruir al jurado que debe existir una ausencia de conocimiento de que un acto es malo en su sentido moral. . .” A mi juicio no tiene razón. La locura moral no constituye defensa alguna en causas criminales. People v. Gilberg, supra. People v. McCarthy, 46 Pac. 1073.


De haberse anotado excepciones específicas a las instrucciones y de haber dado el acusado oportunidad al tribunal para corregirse, es de presumirse que la instrucción errónea, que últimamente hemos mencionado, hubiese sido aclarada y corregida. Cf. Asgill v. United States, 60 F.2d 776, 780; United States v. Vasilaky, 168 F.2d 191.


 Véase también, Fisher v. United States, 328 U.S. 463, 90 L.Ed. 1382, 1386.